UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2012 Annual Report to Shareholders DWS Floating Rate Fund (formerly DWS Floating Rate Plus Fund) Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 31 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Information About Your Fund's Expenses 43 Tax Information 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Floating rate loans tend to be rated below investment grade. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In certain situations, it may be difficult or impossible to sell an investment at an acceptable price. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Over the 12-month period ended May 31, 2012, the fund's Class A shares provided a return of 2.06%. In comparison, the fund's benchmark, the S&P/LSTA Leveraged Loan Index, returned 2.35%. "While economic forecasts have been downgraded in recent weeks, we believe the investment case for leveraged loans remains sound." Throughout the period, loan investors reacted strongly to developments in the European sovereign debt crisis and the flow of U.S. economic data, leading loan prices to fluctuate substantially in both directions. Early in the period, it became apparent that Europe was in a struggle to forestall a potential default by Greece on its debt. With the level of bank exposure to such a default unclear, investors fearing for the health of the credit environment engaged in a flight to safety, leading loan prices down. The summer of 2011 saw an extended stalemate over increasing the U.S. debt ceiling and a historic downgrade of U.S. debt by Standard and Poor's that further eroded sentiment. This was followed by the U.S. Federal Reserve Board (the Fed) announcing its intention to keep short-term rates near zero through late 2014, reducing the perceived attractiveness of floating rate securities, including bank loans. The net result was a weak demand environment, which caused bank loan prices to decline. In the fourth quarter of 2011, concerns over the European debt crisis expanded beyond Greece into the broader euro zone, and loans generally bounced around, along with other credit markets based on headlines out of Europe. Investors also eagerly followed the stream of U.S. economic data. As 2011 drew to a close the data seemed to suggest that the U.S. was unlikely to tip back into recession. Investors were encouraged by signs of improvement in employment and housing, the keys to any sustainable, meaningful recovery. In addition, a disorderly default by Greece appeared to have been averted, preventing the larger regional debt crisis from coming to a head for the time being. As 2012 progressed, credit spreads — the incremental yield offered by lower-quality vs. higher-quality fixed-income instruments — narrowed substantially. Loans were supported through April by the improving credit market backdrop and by a trend toward rising interest rates, which increased the attractiveness of floating rate securities, including bank loans. However, as the fund's fiscal period came to a close, deterioration in U.S. economic indicators, along with heightened concerns over the viability of the euro, led to a reversal in credit sentiment and loan prices. About Leveraged Loans Leveraged loans are also known as senior loans or syndicated loans. They are loans made by large banks to corporations that usually either are not investment-grade or are unrated as borrowers, typically to finance a corporate acquisition or restructuring. These loans have the highest standing in a borrower's capital structure. This means the holders of the loan have first claim to the company's cash flow and to proceeds from the sale of any company assets. The interest rate on a leveraged loan is adjustable and reflects a spread above a benchmark short-term lending rate, such as LIBOR. Banks that originate these loans typically limit their exposure by forming a syndicate with other lenders, and a large secondary market of institutional investors including mutual funds, insurance companies and hedge funds provides a liquid market. While less well-known than high-yield bonds among the investing public, the size of the leveraged loan market exceeds that of the high-yield corporate bond market. Positive and Negative Contributors to Fund Performance Positive contributors in the portfolio included a second-lien loan where the borrower is Asurion LLC, a provider of insurance to purchasers of cell phones and other consumer items. The loan benefited in particular from the continued rise in demand for cell phones, a trend which is supportive of the issuer's fundamental outlook. Onex Carestream, a provider of dental and medical imaging systems, also outperformed. The company had been hampered by rising silver prices, as the metal is a component in its imaging process, and benefited as silver moderated over the course of the 12 months. In addition, better economic numbers for much of the period suggested the prospect of higher utilization rates for its products and services. Another positive contributor was Sabre Holdings Corp., a provider of travel services information, including pricing for hotels, airfare and car rentals. The loan was supported by the increasingly positive trends with respect to domestic air travel for much of the period. Negative contributors included Texas Competitive Electric Holdings Co. LLC, a provider of electricity and electric utility construction services. The issuer has struggled to manage the debt on its balance sheet resulting from a 2007 leveraged buyout and the loan suffered from weak demand. Another leading laggard was Coach America Holdings, Inc. The bus company experienced a pair of accidents that caused its insurance premiums and the policies' cash collateral requirements to increase, putting a squeeze on the issuer's already declining fundamentals and leading to a default on the loan. Alaska Communications Systems Holdings, Inc., a wireline and wireless telecommunications provider, saw its loan decline on concerns over increased competition within the Alaska market from Verizon Wireless. In addition to the main investment strategy, we have historically employed a global tactical asset allocation (GTAA) strategy. This strategy is designed to add value by benefiting from short-term mispricings within global equity, bond and currency markets. This strategy is anticipated to have a low correlation to the fund's security holdings. It utilizes stock and bond futures and currency forwards to take long and short positions in different asset classes without having to make dramatic shifts in the stock, bond and cash allocations of the underlying strategies, which are maintained at the percentages specific to the fund and are rebalanced to these percentages each month. For the 12-month period, the GTAA strategy was a negative factor in fund performance. We reduced our exposure to the GTAA strategy by half in October of 2011, and no longer used GTAA as a component of the fund's strategy in March of 2012. QS Investors, LLC, is the subadvisor for the portion of assets allocated to the fund's global tactical asset allocation overlay strategy. Outlook and Positioning While economic forecasts have been downgraded in recent weeks, we believe the investment case for leveraged loans remains sound. Issuer defaults by principal balance for the institutional loan market have remained low. For the trailing 12 months ended May 31, 2012 defaults were 1.05% of loan balances, compared to 0.91% for the 12 months ended May 31, 2011. In our view, defaults should not exceed historical norms in the near term, even if U.S. growth eases well below 2%, given strong issuer fundamentals based on such metrics as operating results and cash flow. The leveraged loan asset class, in our view, provides investors with a reasonable level of income and moderate price volatility, along with a degree of protection against any future upward trend in inflation and interest rates. Our investment objective continues to be to seek to provide high income. The Fund also seeks to maintain a high degree of principal stability. We will continue to focus on trying to generate stable returns and minimizing defaults by emphasizing fundamental analysis and by searching for individual securities that we believe have strong value. Portfolio Management Team James T. Anderson, Managing Director Portfolio Manager of the fund. Joined the fund in 2007. • Joined Deutsche Asset Management in 2006 after 25 years of experience in the corporate and leveraged credit markets, most recently as head of Flagship Capital Management, a subsidiary of Bank of America, a specialty asset manager focused on below-investment grade assets in structured, securitized formats. • Global Head of High Yield Strategies: New York. • AB from Dartmouth College. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2007. • Joined Deutsche Asset Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of US Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know LSTA is the Loan Syndications and Trading Association. The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Sovereign debt is debt that is issued by a national government. Default rate is the rate at which borrowers fail to remain current on their principal and interest repayments on loans. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Leveraged loans typically carry interest rates that reflect a spread above some reference rate, generally LIBOR (the London Interbank Offered Rate). Given the recent very low levels of short-term interest rates, in order to attract investors, many leveraged loans have incorporated LIBOR floors. A LIBOR floor requires that the reference rate applied to a loan meet a certain minimum regardless of actual LIBOR levels; however, the interest paid on such loans will not adjust upward until LIBOR rises above the level of the LIBOR floor. Performance Summary May 31, 2012 (Unaudited) Average Annual Total Returns as of 5/31/12 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 2.06% 10.65% 3.62% Class C 1.28% 9.85% 2.93% S&P®/LSTA Leveraged Loan Index+ 2.35% 11.61% 4.31% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -0.75% 9.63% 3.03% Class C (max 1.00% CDSC) 1.28% 9.85% 2.93% S&P®/LSTA Leveraged Loan Index+ 2.35% 11.61% 4.31% No Sales Charges Class S 2.35% 10.87% 3.81% Institutional Class 2.36% 10.97% 3.87% S&P®/LSTA Leveraged Loan Index+ 2.35% 11.61% 4.31% * The Fund commenced operations on June 29, 2007. The performance shown for the index is for the time period of June 30, 2007 through May 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 13, 2012 are 1.14%, 1.92%, 1.02% and 0.84% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Class A shares' growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on June 29, 2007. The performance shown for the index is for the time period of June 30, 2007 through May 31, 2012, which is based on the performance period of the life of the Fund. + The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 5/31/12 $ 5/31/11 $ Distribution Information: Twelve Months as of 5/31/12: Income Dividends $ Return of Capital $ Morningstar Rankings — Bank Loan Funds Category as of 5/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 68 3-Year 57 of 45 Class C 1-Year of 95 3-Year 72 of 57 Class S 1-Year 88 of 52 3-Year 48 of 38 Institutional Class 1-Year 85 of 50 3-Year 44 of 35 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of May 31, 2012 Principal Amount ($) Value ($) Loan Participations and Assignments 91.6% Senior Loans** Consumer Discretionary 26.7% 99 Cents Only Stores, Term Loan, 5.25%, 1/11/2019 Atlantic Broadband Finance LLC: First Lien Term Loan, 5.25%, 4/4/2019 Second Lien Term Loan, 9.75%, 10/4/2019 August LuxUK Holding Company SARL, Term Loan, 6.25%, 4/27/2018 August U.S. Holding Company, Inc., Term Loan B, 6.25%, 4/27/2018 Autoparts Holdings Ltd., First Lien Term Loan, 5.25%, 6/10/2016 Avis Budget Car Rental LLC, Term Loan, 6.25%, 9/21/2018 Bass Pro Group LLC, Term Loan, 5.25%, 6/13/2017 Bombardier Recreational Products, Inc., Term Loan B2, 4.49%, 6/28/2016 Buffets, Inc., Letter of Credit, First Lien, LIBOR plus 9.25%, 4/22/2015* Burger King Corp., Term Loan B, 4.5%, 10/19/2016 Burlington Coat Factory Warehouse Corp., Term Loan B1, 5.5%, 2/28/2017 Caesars Entertainment Operating Co.: Term Loan B1, 3.239%, 1/28/2015 Term Loan B6, 5.489%, 1/26/2018 Capital Automotive LP, Term Loan B, 5.25%, 3/10/2017 Cenveo Corp., Term Loan B, 6.25%, 12/21/2016 Cequel Communications LLC, Term Loan B, 4.0%, 2/14/2019 Chrysler Group LLC, Term Loan B, 6.0%, 5/24/2017 Cinedigm Digital Funding I LLC, Term Loan, 5.25%, 4/29/2016 Claire's Stores, Inc., Term Loan B, 2.989%, 5/29/2014 Clear Channel Communication, Inc., Term Loan B, 3.889%, 1/28/2016 Collective Brands Finance, Inc., Term Loan A, 2.989%, 8/18/2014 Crown Media Holdings, Inc., Term Loan B, 5.75%, 7/14/2018 Cumulus Media Holdings, Inc., Second Lien Term Loan, 7.5%, 9/16/2019 Cumulus Media, Inc., First Lien Term Loan, 5.75%, 9/17/2018 DineEquity, Inc., Term Loan B, 4.25%, 10/19/2017 EMI Music Publishing Ltd., Term Loan B, LIBOR plus 4.25%, 11/14/2017 Entercom Radio LLC, Term Loan B, 6.25%, 11/23/2018 Golden Nugget, Inc.: Term Delay Draw, 3.24%, 6/30/2014 Term Loan B, 3.24%, 6/30/2014 Goodyear Tire & Rubber Company, Second Lien Term Loan, 4.75%, 4/30/2019 Gray Television, Inc., Term Loan B, 3.74%, 12/31/2014 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Harron Communications Corp., Term Loan B, 5.5%, 10/6/2017 Hillman Companies, Inc., Term Loan B, 5.0%, 5/27/2016 Hubbard Radio LLC: Term Loan B, 5.25%, 4/28/2017 Second Lien Term Loan, 8.75%, 4/30/2018 IMG Worldwide, Inc., Term Loan B, 5.5%, 6/16/2016 Isle Capri Casinos, Inc., Term Loan B, 4.75%, 11/1/2013 J Crew Group, Inc., Term Loan B, 4.75%, 3/7/2018 Jo-Ann Stores, Inc., Term Loan, 4.75%, 3/16/2018 Kalispel Tribal Economic Authority, Term Loan B, 7.5%, 2/24/2017 Kasima LLC, Term Loan B, 5.0%, 3/31/2017 Landry's, Inc., Term Loan B, 6.5%, 4/24/2018 Local TV Finance LLC, Term Loan B2, 4.24%, 5/7/2015 LodgeNet Entertainment Corp., Term Loan, 6.5%, 4/4/2014 Lord & Taylor Holdings LLC, Term Loan B, 5.75%, 1/11/2019 Mediacom Broadband LLC, Term Loan F, 4.5%, 10/23/2017 Mediacom LLC, Term Loan E, 4.5%, 10/23/2017 Merrill Communications LLC: Term Loan, 7.75%, 12/24/2012 Second Lien Term Loan, 12.0%, 11/15/2013 Michaels Stores, Inc., Term Loan B2, 5.0%, 7/29/2016 Mohegan Tribal Gaming Authority: Term Loan B, 5.5%, 3/31/2015 Term Loan B, 9.0%, 3/1/2016 National Bedding Co., LLC, Second Lien Term Loan, 5.25%, 2/28/2014 Nebraska Book Co., Inc., Debtor in Possession Term Loan B, 8.75%, 7/27/2012 Neiman Marcus Group, Inc., Term Loan, 4.75%, 5/16/2018 Network Communications, Inc., Term Loan, 5.5%, 11/29/2013 Oceania Cruises, Inc.,, Term Loan B, 5.25%, 4/27/2015 Oriental Trading Co., Inc., Term Loan B, 7.0%, 2/10/2017 OSI Restaurant Partners LLC: Term Loan B, 2.563%, 6/14/2014 Term Loan, 2.724%, 6/14/2013 Petco Animal Supplies, Inc., Term Loan, 4.5%, 11/24/2017 Quad/Graphics, Inc., Term Loan B, 4.0%, 7/26/2018 Raycom TV Broadcasting, Inc., Term Loan B, 4.5%, 5/31/2017 Remy International, Inc., Term Loan B, 6.25%, 12/16/2016 Sagittarius Restaurants LLC, Term Loan B, 7.5%, 5/18/2015 San Juan Cable Holdings LLC: Term Loan B, 6.0%, 6/9/2017 Second Lien Term Loan, 10.0%, 6/8/2018 Springs Windows Fashions LLC: Term Loan B, 6.0%, 5/31/2017 Second Lien Term Loan, 11.25%, 5/27/2018 SRAM LLC, Term Loan B, 4.75%, 6/7/2018 SuperMedia, Inc., Term Loan, 11.0%, 12/31/2015 Toys 'R' Us-Delaware, Inc.: Term Loan B3, 5.25%, 5/25/2018 Term Loan, 6.0%, 9/1/2016 Travelport LLC: Term Delay Draw, 4.968%, 8/21/2015 Term Loan B, 4.968%, 8/21/2015 Term Loan S, 4.97%, 8/21/2015 Tribune Co., Term Loan B, LIBOR plus 3.0%, 6/4/2014* UCI International, Inc., Term Loan B, 5.5%, 7/26/2017 Univision Communications, Inc., Term Loan, 4.489%, 3/31/2017 UPC Financing Partnership, Term Loan, 4.75%, 12/29/2017 Visant Holding Corp., Term Loan B, 5.25%, 12/22/2016 Wendy's International, Inc., Term Loan B, 4.75%, 5/15/2019 Westwood One, Inc., Term Loan, 8.0%, 10/21/2016 Yankee Candle Company, Inc., Term Loan B, 5.25%, 4/2/2019 Consumer Staples 7.9% American Seafoods Group LLC, Term Loan B, 4.25%, 3/8/2018 B&G Foods, Inc., Term Loan B, 4.5%, 11/30/2018 Bellisio Foods, Inc., Term Loan, 7.0%, 12/30/2017 Del Monte Foods Co., Term Loan, 4.5%, 3/8/2018 Fairway Group Acquisition Co., Term Loan A, 7.5%, 3/3/2017 Focus Brands, Inc.: Term Loan B, 6.25%, 2/21/2018 Second Lien Term Loan, 10.25%, 8/21/2018 NBTY, Inc., Term Loan B1, 4.25%, 10/2/2017 Pierre Foods, Inc., First Lien Term Loan, 7.0%, 9/30/2016 Pinnacle Foods Finance LLC: Term Loan B, 3.739%, 10/3/2016 Term Loan E, 4.75%, 10/17/2018 Prestige Brands, Inc., Term Loan, 5.25%, 1/31/2019 Roundy's Supermarkets, Inc., Term Loan B, 5.75%, 2/8/2019 Schiff Nutrition International, Inc., Term Loan B, 6.0%, 5/10/2018 Smart & Final Stores Corp., Term Loan B2, 4.989%, 5/31/2016 Sprouts Farmers Markets Holdings LLC, Term Loan, 6.0%, 4/20/2018 SUPERVALU, Inc., Term Loan B3, 4.5%, 4/28/2018 U.S. Foodservice, Inc.: Term Loan B, 2.74%, 7/3/2014 Term Loan B, 5.75%, 3/31/2017 Volume Services America, Inc.: Term Loan A, 10.0%, 9/16/2015 Term Loan B, 10.5%, 9/16/2016 Windsor Quality Food Co., Ltd., Term Loan B, 5.0%, 2/16/2017 Wm. Bolthouse Farms, Inc.: First Lien Term Loan, 5.5%, 2/11/2016 Second Lien Term Loan, 9.5%, 8/11/2016 Energy 4.2% Chesapeake Energy Corp., Term Loan, 8.5%, 12/1/2017 Crestwood Holdings LLC, Term Loan B, 9.75%, 3/26/2018 Energy Transfer Equity LP, Term Loan B, 3.75%, 3/21/2017 Frac Tech International LLC, Term Loan B, 6.25%, 5/6/2016 NGPL PipeCo LLC, Term Loan B, 7.75%, 5/15/2017 Sheridan Production Partners I LLC: Term Loan, 6.5%, 4/20/2017 Term Loan 1-A, 6.5%, 4/20/2017 Term Loan 1-M, 6.5%, 4/20/2017 Tervita Corp., Term Loan B, 3.239%, 11/14/2014 Western Refining, Inc., Term Loan B, 7.5%, 3/15/2017 Financials 6.7% AmWINS Group, Inc., First Lien Term Loan, 4.49%, 6/8/2013 Asurion LLC: First Lien Term Loan, 5.5%, 5/24/2018 Second Lien Term Loan, 9.0%, 5/24/2019 AWAS Finance Luxembourg SARL, Term Loan B, 5.25%, 6/10/2016 BNY ConvergEx Group LLC: Term Loan, 5.25%, 12/19/2016 Second Lien Term Loan, 8.75%, 12/18/2017 Brand Energy & Infrastructure Services, Inc.: Letter of Credit, 2.75%, 2/7/2014 Term Loan B2, 3.75%, 2/7/2014 CNO Financial Group, Inc., Term Loan B1, 6.25%, 9/30/2016 Delos Aircraft, Inc., Term Loan 2, 4.75%, 4/12/2016 Evergreen Tank Solutions, Inc., Second Lien Term Loan, 4.224%, 4/4/2014 Istar Financial, Inc.: Term Loan A1, 5.0%, 6/28/2013 Term Loan A2, 7.0%, 6/30/2014 Term Loan A2, 7.0%, 3/17/2017 LNR Property Corp., Term Loan B, 4.75%, 4/29/2016 Luxlas Fund LP, Term Loan B, 6.5%, 8/14/2017 NDS Finance Ltd., Term Loan B, 3.75%, 3/12/2018 Nuveen Investments, Inc.: Term Loan, 5.97%, 5/12/2017 First Lien Term Loan, 5.97%, 5/13/2017 Springleaf Financial Funding Co., Term Loan, 5.5%, 5/10/2017 Yell Group PLC, Term Loan B1, 3.989%, 7/31/2014 Health Care 5.2% Alkermes, Inc., Term Loan B, 6.75%, 9/15/2017 AMN Healthcare, Inc., Term Loan B, 6.5%, 4/4/2018 Aptalis Pharma, Inc., Term Loan B, 5.5%, 2/10/2017 Bausch & Lomb, Inc., Term Loan B, 5.25%, 5/17/2019 Onex Carestream Finance LP, Term Loan B, 5.0%, 2/25/2017 Community Health Systems, Inc., Term Loan B, 3.967%, 1/25/2017 DaVita, Inc., Term Loan B, 4.5%, 10/20/2016 Drumm Investors LLC, Term Loan, 5.0%, 5/4/2018 Education Management LLC, Term Loan C2, 4.5%, 6/1/2016 Grifols, Inc., Term Loan B, 4.5%, 6/1/2017 HCA, Inc., Term Loan B3, 3.489%, 5/1/2018 Surgical Care Affiliates, Inc., Term Loan B, 4.47%, 12/29/2017 Industrials 16.0% ACCO Brands Corp., Term Loan B, 4.25%, 4/30/2019 Acosta, Inc., Term Loan, 4.75%, 3/1/2018 Advantage Sales & Marketing, Inc.: Term Loan B, 5.25%, 12/18/2017 Second Lien Term Loan, 9.25%, 6/18/2018 Allegiant Travel Co., Term Loan B, 5.75%, 3/10/2017 API Technologies Corp., Term Loan B, 8.75%, 6/27/2016 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Buffalo Gulf Coast Terminals LLC, Term Loan B, 7.5%, 10/31/2017 CEVA Group PLC: Term Loan B, 5.466%, 8/31/2016 Letter of Credit, 5.47%, 8/31/2016 ClientLogic Corp., Term Loan, 7.219%, 1/30/2017 Coach America Holdings, Inc.: First Lien Term Loan, LIBOR plus 3.0%, 4/18/2014* Letter of Credit, LIBOR plus 5.75%, 4/20/2014* CPG International, Inc., Term Loan B, 6.0%, 2/18/2017 CPI International, Inc., Term Loan B, 5.0%, 2/9/2017 Delta Air Lines, Inc.: Term Loan B, 4.25%, 3/7/2016 Term Loan B, 5.5%, 4/20/2017 DigitalGlobe, Inc., Term Loan B, 5.75%, 10/7/2018 DynCorp International LLC, Term Loan B, 6.25%, 7/7/2016 Freedom Group, Inc., Term Loan, 5.5%, 4/12/2019 Generac Power Systems, Inc., Term Loan B, 6.25%, 5/22/2018 Goodman Global, Inc.: First Lien Term Loan, 5.75%, 10/28/2016 Second Lien Term Loan, 9.0%, 10/30/2017 Grede LLC, Term Loan B, 7.0%, 4/3/2017 Interactive Data Corp., Term Loan B, 4.5%, 2/12/2018 Language Line LLC: Term Loan B, 6.25%, 6/20/2016 Second Lien Term Loan, 10.5%, 12/20/2016 Montironics International, Inc., Term Loan B, 5.5%, 3/16/2018 Orbitz Worldwide, Inc., Term Loan, 3.239%, 7/25/2014 Ozburn-Hessey Holding Co., LLC, Term Loan B, 8.25%, 4/8/2016 PRV Aerospace LLC, Term Loan B, 6.5%, 5/10/2018 Rexnord Corp., Term Loan B, 5.0%, 4/2/2018 Sabre Holdings Corp., Term Loan, 5.989%, 9/29/2017 Sophia LP, Term Loan B, 6.25%, 7/19/2018 Spirit Aerosystems, Inc., Term Loan B, 3.75%, 4/18/2019 Swift Transportation Co., Inc., Term Loan B2, 5.0%, 12/21/2017 Synagro Technologies, Inc., Term Loan B, 2.24%, 4/2/2014 U.S. Airways Group, Inc., Term Loan, 2.74%, 3/21/2014 U.S. Security Holdings, Inc.: Term Delay Draw, 6.0%, 7/28/2017 Term Loan, 6.0%, 7/28/2017 United Airlines, Inc., Term Loan B, 2.25%, 2/3/2014 Waste Industries U.S.A., Inc., Term Loan B, 4.75%, 3/17/2017 West Corp.: Term Loan B5, 4.489%, 7/15/2016 Term Loan B4, 4.489%, 7/15/2016 Information Technology 10.8% Allen Systems Group, Inc., Term Loan B, 6.5%, 11/20/2015 Aspect Software, Inc., Term Loan B, 6.25%, 5/6/2016 Attachmate Corp.: First Lien Term Loan, 7.25%, 11/22/2017 Second Lien Term Loan, 11.0%, 11/22/2018 Avaya, Inc.: Term Loan B1, 3.217%, 10/24/2014 Term Loan B3, 4.967%, 10/26/2017 AVG Technologies NV, Term Loan, 7.5%, 3/15/2016 CommScope, Inc., Term Loan, 4.25%, 1/12/2018 DG FastChannel, Inc., Term Loan B, 5.75%, 7/26/2018 Eastman Kodak Co., Debtor in Possession, Term Loan B, 8.5%, 7/19/2013 First Data Corp.: Term Loan B, 4.239%, 3/23/2018 Term Loan B, 5.239%, 3/24/2017 Freescale Semiconductor, Inc., Term Loan B, 4.489%, 12/1/2016 Global Cash Access LLC, Term Loan B, 7.0%, 3/1/2016 iPayment, Inc., Term Loan B, 5.75%, 5/8/2017 Microsemi Corp., Term Loan, 4.0%, 2/2/2018 Moneygram International, Inc, Term Loan B1, 4.25%, 11/17/2017 NeuStar, Inc., Term Loan B, 5.0%, 11/8/2018 NPC International, Inc., Term Loan B, 5.25%, 12/28/2018 NXP BV: Term Loan A1, 4.5%, 3/3/2017 Term Loan B, 5.25%, 3/19/2019 Term Loan A2, 5.5%, 3/3/2017 Oberthur Technologies, Term Loan B, 6.252%, 3/30/2019 Openlink International Intermediate, Inc., Term Loan, 7.75%, 10/30/2017 Pegasus Solutions, Inc., Term Loan B, 7.75%, 4/17/2013 RedPrairie Corp., Term Loan B, 6.0%, 3/24/2016 Sensus U.S.A., Inc.: First Lien Term Loan, 4.75%, 5/9/2017 Second Lien Term Loan, 8.5%, 5/9/2018 SI Organization, Inc., Term Loan B, 4.5%, 11/22/2016 SkillSoft Corp.: Term Loan B, 6.5%, 5/26/2017 Term Loan C, 6.5%, 5/26/2017 Spansion LLC, Term Loan, 4.75%, 2/9/2015 SymphonyIRI Group, Inc., Term Loan B, 5.0%, 12/1/2017 Syniverse Technologies, Inc., Term Loan, 5.0%, 4/23/2019 Materials 8.7% American Rock Salt Holdings LLC, Term Loan, 5.5%, 4/25/2017 Arch Coal, Inc., Term Loan B, 5.75%, 5/17/2018 AZ Chem U.S., Inc., Term Loan, 7.25%, 12/22/2017 Berry Plastics Corp., Term Loan C, 2.24%, 4/3/2015 Chemtura Corp., Term Loan B, 5.5%, 8/27/2016 Earthbound Holdings III LLC, Term Loan B, 5.75%, 12/21/2016 Exopack LLC, Term Loan, 6.5%, 5/31/2017 Fairmount Minerals Ltd., Term Loan B, 5.25%, 3/15/2017 Houghton International, Inc., Term Loan B, 6.75%, 1/29/2016 Ineos U.S. Finance LLC, 6 year Term Loan, 6.5%, 5/4/2018 JMC Steel Group, Inc., Term Loan, 4.75%, 4/3/2017 Momentive Performance Materials U.S.A., Inc., Term Loan B-1B, 3.75%, 5/5/2015 Nexeo Solutions LLC, Term Loan B, 5.0%, 9/8/2017 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/24/2019 Nusil Technology LLC, Term Loan, 5.25%, 4/7/2017 Pelican Products, Inc., Term Loan B, 5.0%, 3/7/2017 PolyOne Corp., Term Loan, 5.0%, 12/20/2017 Reynolds Group Holdings, Inc.: Term Loan B, 6.5%, 2/9/2018 Term Loan C, 6.5%, 8/9/2018 Styron SARL LLC, Term Loan B, 6.0%, 8/2/2017 Tricor Braun, Inc., Term Loan B, 5.5%, 5/3/2018 Tube City IMS Corp., Term Loan, 5.75%, 3/20/2019 Univar, Inc., Term Loan B, 5.0%, 6/30/2017 Vantage Specialty Chemicals, Inc., Term Loan B, 7.0%, 2/10/2020 WireCo WolrldGroup, Inc., Term Loan, 5.0%, 2/10/2014 Telecommunication Services 3.2% Alaska Communications Systems Holdings, Inc., Term Loan B, 5.5%, 10/21/2016 Genesys Telecom Holdings U.S., Inc., Term Loan B, 6.75%, 1/31/2019 Global Tel*Link Corp., Term Loan B, 6.0%, 12/14/2017 Intelsat (Bermuda) Ltd., Term Loan, 2.74%, 2/1/2014 Intelsat Jackson Holdings Ltd., Term Loan, 3.239%, 2/3/2014 MetroPCS Wireless, Inc., Term Loan B3, 4.0%, 3/16/2018 Securus Technologies Holdings, Inc., Term Loan, 5.25%, 5/31/2017 Sorenson Communications, Inc., Term Loan C, 6.0%, 8/16/2013 Telesat LLC, Term Loan B, 4.25%, 3/26/2019 TowerCo Finance LLC, Term Loan B, 4.5%, 2/2/2017 Utilities 2.2% Equipower Resources Holdings LLC, Term Loan B, 5.75%, 1/26/2018 Star West Generation LLC, Term Loan B, 6.0%, 5/17/2018 Terra-Gen Power LLC, Term Loan B, 6.5%, 6/22/2017 Texas Competitive Electric Holdings Co., LLC: Term Loan, 3.739%, 10/10/2014 Term Loan, 4.739%, 10/10/2017 Total Loan Participations and Assignments (Cost $1,817,639,826) Corporate Bonds 5.2% Consumer Discretionary 1.5% Avis Budget Car Rental LLC, 2.967%***, 5/15/2014 Libbey Glass, Inc., 144A, 6.875%, 5/15/2020 MGM Resorts International, 7.75%, 3/15/2022 Pinnacle Entertainment, Inc., 7.75%, 4/1/2022 Travelport LLC, 5.113%***, 9/1/2014 Financials 1.0% Everest Acquisition LLC, 144A, 6.875%, 5/1/2019 Hexion U.S. Finance Corp., 4.967%***, 11/15/2014 Industrials 1.1% ARAMARK Corp., 3.966%***, 2/1/2015 Continental Airlines, Inc., "B", Series 2006-1, 3.609%***, 6/2/2013 JetBlue Airways Spare Parts Pass Through Trust, Series B-1, 144A, 3.343%***, 1/2/2014 Welltec AS, 144A, 8.0%, 2/1/2019 Information Technology 0.1% Freescale Semiconductor, Inc., 4.349%***, 12/15/2014 Materials 1.3% Berry Plastics Corp., 5.217%***, 2/15/2015 FMG Resources (August 2006) Pty Ltd., 144A, 6.875%, 4/1/2022 Noranda Aluminum Acquisition Corp., 4.73%***, 5/15/2015 (PIK) United States Steel Corp., 7.5%, 3/15/2022 Telecommunication Services 0.2% Cincinnati Bell, Inc., 8.25%, 10/15/2017 Total Corporate Bonds (Cost $103,415,870) Asset-Backed 0.4% Miscellaneous Fairway Loan Funding Co., "B2L", Series 2006-1A, 4.266%***, 10/17/2018 NYLIM Flatiron CLO Ltd., "D", Series 2005-1A, 144A, 2.266%***, 8/10/2017 Total Asset-Backed (Cost $8,467,500) Shares Value ($) Common Stocks 0.0% Consumer Discretionary Buffets Restaurants Holdings, Inc.* SuperMedia, Inc.* Total Common Stocks (Cost $62,755) Cash Equivalents 3.1% Central Cash Management Fund, 0.14% (a) (Cost $61,251,048) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,990,836,999)+ Other Assets and Liabilities, Net ) ) Net Assets The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Buffets, Inc.* LIBOR plus 9.25% 4/22/2015 Coach America Holdings, Inc.* LIBOR plus 3.0% 4/18/2014 Coach America Holdings, Inc.* LIBOR plus 5.75% 4/20/2014 Tribune Co.* LIBOR plus 3.0% 6/4/2014 * Non-income producing security. **Senior loans in the Fund's portfolio generally are subject to mandatory and/or optional payment. As a result, the actual remaining maturity of senior loans in the Fund's portfolio may be substantially less than the stated maturities shown in this report. Senior loans pay interest at rates which vary based on prevailing interest rates, such as the prime rate offered by a major U.S. bank or LIBOR, and are shown at their current rate as of May 31, 2012. ***Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2012. + The cost for federal income tax purposes was $1,990,998,798. At May 31, 2012, net unrealized depreciation for all securities based on tax cost was $36,116,898. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,162,955 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $43,279,853. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. Prime Rate: Interest rate charged by banks to their most creditworthy customers. At May 31, 2012, the Fund had unfunded loan commitments of $6,217,441, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Appreciation/ Depreciation ($) Delta Air Lines, Inc., Term Loan, 3/28/2013 Wendy's International, Inc., Term Delay Draw, 5/15/2019 ) Total net unrealized appreciation Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (b) Loan Participations and Assignments $
